Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 1 of 31 PageID: 45



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

                                            :
DAVID KIM, individually and on behalf of all:
others similarly situated,                  :  Case No. 2:18-cv-11480-MCA-CLW
                                            :
                     Plaintiff              :
                                            :
                        v.                  :
                                            : AMENDED CLASS ACTION
NUTRABIO LABS, INC.,                        : COMPLAINT
                                            :
                  Defendant.                : DEMAND FOR JURY TRIAL
                                            :


                                       INTRODUCTION

       This is a consumer class action brought on behalf of consumers who purchased

glutamine products, including Glutamine, L-Glutamine, Glutamine AKG, Extreme Nitric Stack,

CGT-Max Powder, and Reload V5 dietary supplements (“the Product(s)”), from Nutrabio Labs,

Inc. (“Defendant” or “Nutrabio”). Nutrabio engaged in unfair and/or deceptive business practices

by misrepresenting the nature, characteristics, attributes, benefits and quality of the Products on

the Products’ labels and was unjustly enriched.

                                   NATURE OF THE CASE

       1.      Plaintiff, David Kim (“Plaintiff” or “Kim”), brings this class action individually

and on behalf of the Class (defined below) against Defendant to obtain relief, including, among

other things, damages.     Plaintiff seeks redress for Defendant’s manufacturing, marketing,

promotion, distribution and sale of its glutamine Products packaged and advertised as “Supports

Muscle Growth,” “Speeds Muscle Recovery,” “L-Glutamine has powerful muscle building

effects, promoting protein synthesis and inhibiting protein breakdown,” “Muscle Recovery

Accelerator,” “Clinically Dosed,” and “Strength and Growth Matrix.”

                                                  1
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 2 of 31 PageID: 46



        2.     Defendant advertises, manufactures, markets, sells and distributes the Products

throughout the United States, including in the State of New Jersey and Commonwealth of

Massachusetts.

        3.     Defendant, like many companies in the bodybuilding supplement industry,

ignores competent and reliable scientific data regarding its Products and ingredients and

promotes, markets and represents the Products as providing benefits or enhancements which they

cannot provide or deliver such as the representations made by Defendant about L-Glutamine in

its Products as described throughout this Amended Complaint (“Complaint”).

        4.     L-Glutamine (“L-Glutamine” and “Glutamine” as used herein are synonymous) is

the most abundant free amino acid found in the human blood, and one of the individual building

blocks that join together to make up proteins in the body. Glutamine is made in the muscles and

then distributed to various organs in the body via the bloodstream.

        5.     Glutamine is considered “nonessential” because the human body produces its

own.

        6.     While Glutamine naturally found within the body plays a role in certain

mechanisms supporting muscle growth, recovery and immunity support, numerous scientific

studies have proven that use of Glutamine supplements provides no additional benefits to the

body.

        7.     Many healthy people, however, are under the impression, perpetuated by dietary

supplement manufacturers like Defendant, that a supplemental intake of Glutamine has

beneficial effects. This is frequently the case among athletes and bodybuilders, who commonly

consume Glutamine multiple times a day.




                                                2
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 3 of 31 PageID: 47



       8.      Glutamine supplementation doses range from 2 to 40 grams per day, which

represents 3% to 60% of the recommended intake of amino nitrogen.

       9.      Basically, the ingestion of Defendant’s Products does absolutely nothing for the

recovery from exercise, recovery of muscle tissue, increase in muscle growth or ability to

decrease muscle wasting (anti-catabolic).

       10.     Defendant intended for consumers to read and rely on the representations on the

labels of its Products and belief that the ingestion of its Products would provide health benefits

such as muscle recovery, muscle growth, increased strength and anti-catabolic properties to

induce them to purchase the Products.

       11.     Defendant is aware that these Products and its claims about these Products are

patently false and provide no added benefits to consumers.

       12.     Plaintiff and Class members relied on Defendant’s representations and purchased

the Products, and, as a result of Defendant’s failure to properly market and advertise its Products,

Plaintiff has suffered damages and ascertainable loss.

                                            PARTIES

       13.     Plaintiff is a citizen of the Commonwealth of Massachusetts. At all times relevant

to this matter, he resided in Newton, Massachusetts. In November 2017, after reading the

purported claims on Defendant’s Glutamine labeling, and in reliance on Defendant’s promises of

providing “Anti-catabolic,” “Muscle Growth,” and “Muscle Recovery” benefits, Plaintiff

purchased the NutraBio Pure Glutamine Product for his own use from the website,

www.gnc.com. Following his purchase, Plaintiff ingested the Product, using the recommended

dosage instructions found on the back of the bottle.




                                                 3
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 4 of 31 PageID: 48



       14.     Defendant is a New Jersey corporation headquartered at 564 Lincoln Boulevard,

Middlesex, New Jersey 08846. Defendant’s conduct that gives rise to the causes of action set

forth herein takes place in, and emanates from, New Jersey.

                                  FACTUAL ALLEGATIONS

       15.     Defendant’s Products’ labels clearly state that the Products provide the same

claimed benefits, such as anti-catabolic effects, muscle recovery, and muscle growth:1




1
 Nutrabio Glutamine Product label states: “L-Glutamine has powerful muscle building effects, promoting
protein synthesis while inhibiting protein breakdown,” “Supports Muscle Growth,” “Speeds Muscle
Recovery,” “Recovery” and “Strength.”

Nutrabio GAKG Product label states, “Supports Muscle Growth,” “Speeds Muscle Recovery,” “Prevents
Muscle Breakdown,” “Recovery” and “Strength.”

Nutrabio Extreme Nitric Stack Product label states, “Maximizes Protein Synthesis” and “Speeds Muscle
Recovery”.

Nutrabio CGT Max Product label states, “Speeds Muscle Recovery” and “Recovery.”

Nutrabio Reload Reovery Matrix product label states, “Clinically Dosed,” “Accelerate Muscle Recovery,”
“Maximize Muscle Growth,” “Muscle Recovery Accelerator” and “Strength & Growth Matrix.”

                                                  4
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 5 of 31 PageID: 49




                                      5
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 6 of 31 PageID: 50




        16.     Defendant’s recovery, muscle, and anti-catabolic claims pertaining to the

Glutamine in its Products, however, are patently false as demonstrated by the numerous

scientific research papers, as referenced herein.

        17.     “Recovery” in bodybuilding is the process in which fatigued muscles recuperate

and grow after resistance training.

        18.     “Anti-catabolic” refers to the ability of a product to prevent or minimize the

breakdown of earned muscles during a workout.

        19.     In one study, glutamine failed to affect muscle protein kinetics of the test

subjects.2

        20.     In a study involving healthy humans, glutamine was continuously infused for 2.5

hours at a rate corresponding to 0.4 grams/kg, which revealed that glutamine supplementation

did not stimulate muscle protein synthesis.3



2
 Gore D., Wolfe R. Glutamine supplementation fails to affect muscle protein kinetics in critically ill
patients. JPEN J Parenter Enteral Nutr, 2002, 26:342-49.
3
  Svanberg E., Moller-Loswick A., Matthews D., Korner U., Lundholm K. The effect of Glutamine on
protein balance and amino acid flux across arm and leg tissues in healthy volunteers. Clin Physiol, 2001,
4:478-89.

                                                    6
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 7 of 31 PageID: 51



       21.     Another study investigated the effect of L-Glutamine supplementation on the

plasma and muscle tissue Glutamine concentrations of exercise-trained rats, both immediately

and three hours after a single exercise session until exhaustion. In that study, rats were subjected

to 60 minutes of swimming exercise daily for six weeks. During the final three weeks, one

group was given a daily dose of L-Glutamine (1 gram/kg). The plasma and muscle Glutamine

levels were higher than placebo during the post-exhaustive recovery period; however, this

increase had no effect on the exercise swim test to exhaustion performance, which means that

elevations in plasma and muscle Glutamine levels have no benefit on muscle performance.4

       22.     An additional study was also conducted to assess the effect of oral Glutamine

supplementation combined with resistance training in young adults. Subjects received either

placebo (0.9 grams/kg fat-free mass/day of Maltodextrin) or L-Glutamine (0.9 grams/kg fat-free

mass/day) during six weeks of resistance training. Results showed that muscle strength, torque,

fat-free mass, and urinary 3-methyl histidine (a marker of muscle protein degradation) all

significantly increased with training, but were not different between the groups. This study

demonstrated that L-Glutamine supplementation during resistance training had no significant

effect on muscle performance, body composition, or muscle protein degradation in young,

healthy adults.5

       23.     Moreover, a study was performed to examine the effects of a combination of

effervescent Creatine, Ribose, and Glutamine on muscle strength, endurance, and body

composition in resistance-trained men. Subjects performed resistance training while ingesting


4
  Rogero M., Tirapequi J., Pedrose R., Castro I., Pires I. Effect of Alanyl-Glutamine supplementation on
plasma and tissue glutamine concentrations in rats submitted to exhaustive exercise. Nutrition, 2006,
22:564-71.
5
 Candow D., Chilibeck P., Burke D, Davison K., Smith-Palmer T. Effect of Glutamine supplementation
combined with resistance training in young adults. Eur J Appl Physiol, 2001, 86:142-49.

                                                   7
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 8 of 31 PageID: 52



either a placebo or an experimental supplement (5 grams of Creatine, 3 grams of Glutamine, and

2 grams Ribose) for eight weeks.          Both groups significantly improved muscle strength,

endurance, and fat-free mass, yet the groups were not significantly different from one another.

Therefore, the experimental supplement, which included Glutamine, was no more effective than

placebo in improving skeletal muscle adaptation to resistance training.6

       24.     Another study sought to determine the effects of eight weeks of Creatine

Monohydrate and Glutamine supplementation on body composition and performance measures.

Subjects were randomly assigned to receive either a placebo for eight weeks, Creatine

Monohydrate (0.3 grams/kg/day for one week and then 0.03 grams/kg/day for seven weeks), or

the same dose of creatine in addition to 4 grams of Glutamine per day while engaged in a

resistance training program. Body mass and fat-free mass increased in the Creatine and Creatine

+ Glutamine groups at a greater rate than with placebo. Additionally, the two experimental

groups underwent a significantly greater improvement in the initial rate of muscle power

production compared with a placebo. These results suggest that the Creatine and Creatine +

Glutamine groups were equally effective in producing skeletal adaptation to resistance training

and that Glutamine apparently had no preferential effect in augmenting the results.7

       25.     One study was performed to determine if high-dose Glutamine ingestion affected

weightlifting performance. In a double-blind, placebo-controlled, crossover study, resistance

trained men performed weightlifting exercises one hour after ingesting a placebo (calorie-free



6
  Falk D., Heelan K., Thyfault J., Koch A. Effects of effervescent Creatine, Ribose, and Glutamine
supplementation on muscle strength, muscular endurance, and body composition. J Strength Cond Res,
2003, 17:810-16.
7
  Lehmkuhl M., Malone M., Justice B., Trone G., Pistilli E., Vinci D., Haff E., Kilgore L., Haff G. The
effects of 8 weeks of Creatine Monohydrate and Glutamine supplementation on body composition and
performance measures. J Strength Cond Res, 2003, 17:425-38.

                                                  8
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 9 of 31 PageID: 53



fruit juice) or Glutamine (0.3 g/kg) mixed with calorie-free fruit juice. Results demonstrated no

significant differences in weightlifting performance (maximal repetitions on the bench press and

leg press exercises), indicating that the short-term ingestion of Glutamine did not enhance

weightlifting performance in resistance-trained men.8

       26.     Similarly, another study sought to determine whether Glutamine ingestion

influenced acid-base balance or improved high-intensity exercise performance. Trained males

performed five exercise bouts on a cycle ergometer at 100% of maximal oxygen consumption.

The first four bouts were 60 seconds in duration, while the fifth bout was continued to fatigue.

Each bout was separated by 60 seconds of recovery. The exercise bouts were initiated 90

minutes after ingesting either a placebo or 0.3 grams/kg of Glutamine. Results showed that

blood pH, bicarbonate, and lactate, along with time to fatigue, were not significantly different

between supplement conditions, indicating that the acute ingestion of L-Glutamine did not

enhance either buffering potential or high-intensity exercise performance in trained males.9

       27.     Another study determined whether oral Glutamine, by itself or in combination

with Hyperoxia, influenced oxidative metabolism or cycle time-trial performance in men.

Subjects ingested either a placebo or 0.125 grams/kg of Glutamine one hour before completing a

brief, high-intensity time-trial (approximately four minutes in duration). The results showed no

significant difference in pulmonary oxygen uptake during the exercise test, thereby indicating no

effect of Glutamine ingestion, either alone or in combination with Hyperoxia. Thus, there was




8
 Antonio J., Sanders M, Kalman D., Woodgate D., Street C. The effects of high-dose Glutamine ingestion
on weightlifting performance. J Strength Cond Res, 2002, 16:157-60.
9
 Haub M., Potteiger J., Nau K., Webster M., Zebas C. Acute L-Glutamine ingestion does not improve
maximal effort exercise. J Sports Med Phys Fitness, 1998, 38:240-44.

                                                  9
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 10 of 31 PageID: 54



 no limiting effect of the tricarboxylic acid intermediate pool size on oxidative metabolism or

 performance during exercise.10

        28.     Nutrabio makes further false and/or misleading representations and statements on

 the Reload V5 Product label by stating that the Product is “Clinically Dosed.” Aside from the L-

 Glutamine ingredient contained within the Product’s “Muscle Recovery Accelerator” matrix, the

 Product contains Beta-Alanine, Betaine, Creatine Hydrochloride and Creatine Magnapower in its

 “Strength and Growth Matrix.” None of these ingredients are “Clinically Dosed” to satisfy the

 claim of providing “strength” and “growth” attributed to the consumer.

        29.     Beta-Alanine: The patented beta-alanine product, CarnoSyn, that Nutrabio

 includes in the Product lists the supported claims and the scientific studies that are purported to

 support those claims on its website, www.carnosyn.com. First, one study claims that CarnoSyn

 increases the working capacity of muscle.11 However, the study was conducted with not only

 CarnoSyn, but in conjunction with Creatine Monohydrate. Also, the participants ingested 1.6

 grams of CarnoSyn four times a day for the first six days and two times a day for the remaining

 twenty-two days. This dosing protocol is greater than the Product’s dosing of 1.6 grams per

 serving. Second, another study claims that CarnoSyn increases muscle strength.12 The study

 participants were given a dosing protocol of 1.6 grams twice daily, again a higher dose than the




 10
   Marwood S., Botwell J. No effect of Glutamine supplementation and hyperoxia on oxidative
 metabolism and performance during high-intensity exercise. J Sports Sci, 2008, 26:1081-90.
 11
    Stout JR, et al., 2006. Effects of twenty-eight days of beta-alanine and creatine monohydrate
 supplementation on the physical working capacity at the neuromuscular fatigue threshold. J Strngth &
 Cond. Rsrch, 20(4): 928-931.
 12
   Hoffman J, et al., 2006. Effect of creatine and beta-alanine supplementation on performance and
 endocrine responses in strength/power athletes. Int J Sport Nutr & Exer Metab., 16: 430-446.

                                                 10
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 11 of 31 PageID: 55



 Product. Third, another study claims that CarnoSyn improves muscular endurance.13 This

 dosing protocol was also higher than 1.6 grams per day where the participants used 6 grams per

 day for the first 21 days and 3 grams per day for the remaining 21 days. Also, a study that gave

 participants 4.8 grams per day of Beta-Alanine failed to improve 400-M sprint times.14 Further,

 there are no scientific studies that show this ingredient’s efficacy using one dose per day, at the

 recommended level contained within the Product.

         30.     Betaine: There are numerous studies that show a modest increase in power output

 after Betaine supplementation, but these dosing protocols were all at an increased level of 2.5

 grams per day.15,16 There are also several studies that show at 2-2.5 grams per day of Betaine

 actually have no effect on power output.17,18,19

         31.     Creatine Hydrochloride: This claim and dosage is based on the assumption that

 Creatine HCL produces the same results as Creatine Monohydrate at a much smaller dose



 13
    Smith A E, et al., 2009. Effects of beta-alanine supplementation and high level intensity interval
 training on endurance performance and body composition in men—a double-blind trial. J Int Soc Sports
 Nutr., 6: 5.
 14
    Derave W, et al., 2007. beta-Alanine supplementation augments muscle carnosine content and
 attenuates fatigue during repeated isokinetic contraction bouts in trained sprinters. J Appl Physiol
 103(5):1736-43.
 15
    Lee EC, et al. 2010. Ergogenic effects of betaine supplementation on strength and power performance.
 J Int Soc Sports Nutr. 7:27.
 16
   Pryor JL, et al. 2012. Effect of betaine supplementation on cycling sprint performance. J Int Soc Sports
 Nutr 9(1):12.
 17
   Trepanowski TF, et al. 2011. The effects of chronic betaine supplementation on exercise performance,
 skeletal muscle oxygen saturation and associated biochemical parameters in resistance trained men. J Int
 Soc Sports Nutr. Dec;25(12):3461-71.
 18
   Hoffman JR, et al. 2011. Effect of 15 days of betaine ingestion on concentric and eccentric force
 outputs during isokinetic exercise. J Strength Cond Res. Aug;25(8):2235-41.
 19
   Hoffman JR, et al. 2009. Effect of betaine supplementation on power performance and fatigue. J Int
 Soc Sports Nutr. Feb 27; 6:7.

                                                    11
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 12 of 31 PageID: 56



 (“micro-dosing”) because Creatine HCL is more water-soluble. There is absolutely no scientific

 backing that Creatine HCL produces greater strength, endurance, and muscle growth. In fact, the

 theory of micro-dosing is fatally flawed. First, Defendant fails to realize that the bioavailability

 of Creatine is the key to the effectiveness of the compound, not the water-solubility.

 Bioavailability is determined by how much of the compound is absorbed into the blood and

 ultimately the muscles. Creatine Monohydrate has been found, in a number of studies, to be

 completely absorbed by the GI tract.20 It has also been demonstrated that conversion of Creatine

 to creatinine in the GI tract is negligible with respect to transit duration, suggesting that arterial

 bioavailability of CM is approximately 100%.21 Again, there is no scientific backing for the

 claims Defendant associates with Creatine HCL.

        32.     Creatine MagnaPower: There are no studies available to support the claims of

 “strength” and “growth” with the dosage of 500 mg provided for in the Product, thus making the

 “Clinically Dosed” claim false yet again.

        33.     Defendant intended to and did use claims of “Anti-catabolic” “Muscle Growth,”

 “Muscle Recovery” and “Clinically Dosed” to mislead consumers into believing the Products

 provided such benefits to induce them into purchasing the Products.




 20
   See Chantuin A. The fate of creatine when administered to man. J Biochem. 67:29-41, 1926. See also
 Deldicque L, Decombaz J, Foncea H, Vuichoud J Poortmans J, Francaux M. Kinetics of creatine ingested
 as a food ingredient. Eur J Appl Physiol. 102:133-43, 2008.
 21
   See Deldicque L, Decombaz J, Foncea H, Vuichoud J Poortmans J, Francaux M. Kinetics of creatine
 ingested as a food ingredient. Eur J Appl Physiol. 102:133-43, 2008. See also Persky A, Muller M,
 Derendorf J, Grant M, Brazeau G, Hochhaus G. Single- and multiple-dose pharmokinectics of oral
 creatine. J Clin Pharmacol. 43:29-37, 2003. See also Poortmans J, Auquier H, Renaut V, Durussel A,
 Saugy M, Brisson G. Effect of short-term creatine supplementation on renal responses in men. Eur J Appl
 Physiol. 76:566-67, 1997. See also Schedel J, Tanaka H, Kiyonaga A, Shindo M, Schutz Y. Actue
 creatine ingestion in human: Consequences on serum creatine an creatinine concentrations. Life Sciences.
 65:2463-70, 1999.

                                                   12
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 13 of 31 PageID: 57



          34.   Plaintiff reasonably believed these claims to mean Defendant’s Products provided

 these benefits and purchased the Product based on these misrepresentations and/or omissions.

          35.   Plaintiff and the Class members did not receive Products of the value Defendant

 promised those Products would have.         The lack of benefits provided to consumers by the

 Products fully diminishes the actual value of the Products, as they provided none of the

 represented benefits.

          36.   Plaintiff and Class members were deprived of the benefit of their bargained-for

 exchanges, and they suffered damages and ascertainable loss in an amount to be determined at

 trial.

          37.   Plaintiff and Class members would not have purchased Defendant’s Products had

 they known they did not provide the health benefits claimed and advertised on the Products’

 label.

          38.   Defendant’s deceptive statements violate 21 U.S.C. § 343(a)(1), which deems

 food misbranded when the label contains a statement that is “false or misleading in any

 particular.”

          39.   The United States Food and Drug Administration promulgated regulations for

 compliance with the Federal Food, Drug, and Cosmetic Act (the “FDCA”) and the Dietary

 Supplement Health and Education Act at 21 C.F.R. § 101, et seq. Defendant’s Products are

 misbranded under 21 C.F.R. § 101, et seq.

          40.   The introduction of misbranded food into interstate commerce is prohibited under

 the FDCA.

          41.   Under New Jersey Law, “[n]o person shall distribute or sell, or manufacture for

 distribution or sale . . . any food, drug, cosmetic or device which . . . is adulterated or



                                                 13
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 14 of 31 PageID: 58



 misbranded.” See N.J. Rev. Stat. § 24:5-1. Products such as those at issue in this Complaint are

 “misbranded” if they are “false or misleading in any particular.” See N.J. Rev. Stat. § 24:5-16.

        42.     Further, New Jersey regulations require that all packaged food be labeled in

 compliance with applicable federal regulations contained in 21 C.F.R. Parts 1 (General

 Enforcement Regulations) and 101 (Food Labeling). See N.J. Admin. Code § 8:21-1.2 (“[t]he

 general labeling requirements of 21 CFR 1.1, 1.3, 1.4, 1.20, 1.23, 1.24 are incorporated herein by

 reference”) and 1.3 (“[t]he food labeling requirements of 21 CFR 101, 102, 104, and 105 are

 incorporated herein by reference”).

        43.     Likewise, under Massachusetts law, products such as the Products are

 “misbranded” if their “labeling is false or misleading in any particular” or does not contain

 certain information on its labeling. See Mass. ALM GL Ch. 94 § 187.

        44.     Massachusetts requires that all packaged food be labeled in compliance with

 applicable law, including all labeling requirements contained in 21 C.F.R. Part 101 - Food

 Labeling.    See 105 CMR 590.001; 105 CMR 590.004(B); Mass. Food Code § 3-201.11.

 Massachusetts does this “to safeguard public health and provide to consumers food that is safe,

 unadulterated, and honestly presented.” See 105 CMR 590.001; 105 CMR 590.002; Mass. Food

 Code § 3-101.11. Massachusetts mandates that “[f]ood shall be safe, unadulterated, and, as

 specified under [FC] § 3-601.12, honestly presented.” See Mass. Food Code § 3-101.11; 105

 CMR 590.001. Massachusetts Food Code § 3-601.12 provides that “[f]ood shall be offered for

 human consumption in a way that does not mislead or misinform the consumer. See Mass. Food

 Code § 3-601.12; 105 CMR 590.001.

        45.     The introduction of misbranded food into interstate commerce is prohibited under

 the FDCA, New Jersey and Massachusetts law.



                                                 14
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 15 of 31 PageID: 59



         46.     Plaintiff and Class members would not have purchased the Products, or, at a

 minimum, would have not paid as much for the Products, had they known the truth about the

 mislabeled and falsely advertised Products.

                                   JURISDICTION AND VENUE

         47.     This Court has subject matter jurisdiction over this class action pursuant to 28

 U.S.C. § 1332(d). The matter in controversy, exclusive of interest and costs, exceeds the sum or

 value of $5,000,000 and is a class action in which many of the Class members are citizens of

 states other than New Jersey, where Defendant maintains its principal place of business.

         48.     This Court has personal jurisdiction over Defendant because it is a resident of this

 District. Moreover, Defendant conducts substantial business in this District and intentionally and

 purposefully directed the Products into the stream of commerce, including the sale and

 distribution of the Products, within New Jersey and throughout the United States from its

 headquarters in this District.

         49.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) and (c)

 because a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in

 this District. Venue is also proper under 18 U.S.C. § 1965(a) because Defendant transacts

 substantial business in this District.

                                  CLASS ACTION ALLEGATIONS

         50.     Plaintiff brings this suit as a class action on behalf of himself and all other

 similarly situated customers pursuant to Fed. R. Civ. P. 23. Plaintiff seeks to represent the

 following Class:

                 Nationwide Class:

                 All persons residing in the United States who purchased, not for resale, the
                 Products.


                                                  15
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 16 of 31 PageID: 60




        51.     In the alternative, Plaintiff brings this action on behalf of the following state class

 (collectively, with the Nationwide Class, “Class” or “Classes”):

                Massachusetts Class:

                All persons residing in the State of Massachusetts who purchased, not for resale,
                the Products.

                Excluded from the Class are Defendant, its officers and employees, affiliates and
                any entity in which Defendant has a controlling interest. Also excluded are any
                Judge or Magistrate presiding over this or any related action and members of their
                families, as well as anyone claiming personal injury.

        52.     The exact number of Class members is unknown, as such information is in the

 exclusive control of the Defendant. Plaintiff, however, believes that the Class encompasses

 hundreds of thousands of individuals throughout the United States. Therefore, the number of

 persons who are members of the Class described above are so numerous that joinder of all

 members in one action is impracticable.

        53.     Questions of law and fact that are common to the entire Class predominate over

 individual questions because the actions of Defendant complained of herein were generally

 applicable to the entire Class:

        54.     These legal and factual questions include, but are not limited to:

                a. Whether Defendant knew or should have known its claims and statements

                    regarding the benefits of the Products were false and/or misleading;

                b. Whether Defendant intended to mislead and/or deceive Plaintiff and Class

                    members about the true benefits of the Products;

                c. Whether Defendant breached its express warranty to Plaintiff and Class

                    members;




                                                  16
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 17 of 31 PageID: 61



               d. Whether the Products failed to perform in accordance with the reasonable

                   expectations of ordinary consumers;

               e. Whether the Products fail to perform as advertised and warranted or expected

                   by an ordinary consumer;

               f. Whether Defendant’s conduct in marketing and selling the Products involved

                   misrepresentations, intentional omissions, or was otherwise unfair and

                   deceptive;

               g. Whether Defendant breached its implied warranties to Plaintiff and Class

                   members;

               h. Whether Plaintiff and Class members suffered damages and ascertainable loss

                   as a result of Defendant’s misconduct as described herein, and, if so, the

                   proper measure of that loss; and

               i. Whether Plaintiff and the Class are entitled to compensatory, exemplary and

                   statutory damages, and the amount of such damages.

        55.    Plaintiff’s claims are typical of those of other Class members because Plaintiff

 and all Class members were injured by the same wrongful practices of the Defendant, as

 described in this Complaint. Plaintiff’s claims arise from the same practices and course of

 conduct that gives rise to the claims of all Class members, and are based on the same legal

 theories.

        56.    Questions of law or fact common to the Class members predominate and a class

 action is superior to all other available methods for the fair and efficient adjudication of this

 lawsuit, because individual litigation of the claims of all Class members is economically

 unfeasible and procedurally impracticable. While the aggregate damages sustained by Class



                                                17
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 18 of 31 PageID: 62



 members are likely to be in the millions of dollars, the individual damages incurred by each

 Class member resulting from Defendant’s wrongful conduct are, as a general matter, too small to

 warrant the expense of individual suits. The likelihood of individual Class members prosecuting

 separate individual claims is remote and, even if every Class member could afford individual

 litigation, the court system would be unduly burdened by individual litigation of such cases.

 Individualized litigation would also present the potential for varying, inconsistent, or

 contradictory judgments and would magnify the delay and expense to all parties and to the court

 system resulting from multiple trials on the same factual issues. Plaintiff knows of no difficulty

 to be encountered in the management of this action that would preclude its maintenance as a

 class action, and certification of the Class is proper.

        57.     Plaintiff has no interests that are contrary to or in conflict with those of the Class

 he seeks to represent, and he will vigorously represent the interests of the members of the Class.

 Furthermore, Plaintiff has retained Class counsel with significant experience in handling

 complex class actions, including dietary supplement class actions.

        58.     Defendant has acted or refused to act on grounds generally applicable to all

 members of the Class.

                                     COUNT I
              VIOLATIONS OF THE NEW JERSEY CONSUMER FRAUD ACT
                             (N.J.S.A. § 56:8-1, et seq.)
                         On Behalf Of The Nationwide Class

        59.     Plaintiff re-alleges and incorporates by reference the allegations contained in all

 preceding paragraphs as though fully set forth herein.

        60.     Plaintiff and Defendant are “persons” within the meaning of the New Jersey

 Consumer Fraud Act (“CFA”).




                                                   18
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 19 of 31 PageID: 63



        61.     Plaintiff and the members of the Class are “consumers” within the meaning of the

 CFA.

        62.     At all relevant times material hereto, Defendant conducted trade and commerce in

 New Jersey and elsewhere within the meaning of the CFA.

        63.     The CFA is, by its terms, a cumulative remedy, such that remedies under its

 provisions can be awarded in addition to those provided under separate statutory schemes.

        64.     Defendant’s practices violated the CFA for, inter alia, one or more of the

 following reasons:

                a. Defendant represented to Plaintiff and the Class that the Products had

                      approval or characteristics that they did not have;

                b. Defendant represented to Plaintiff and the Class that the Products were of a

                      particular standard, quality, or grade, when they were actually of another;

                c. Defendant advertised to Plaintiff and the Class goods with the intent not to

                      sell them as advertised;

                d. Defendant engaged in other fraudulent or deceptive conduct, creating a

                      likelihood of confusion or misunderstanding; and

                e. Defendant represented that consumers’ purchases of the Products conferred or

                      involved rights that the transactions did not have or involve.

        65.     Defendant consciously omitted to disclose material facts to Plaintiff and the Class

 with respect to the Products.

        66.     Defendant intended that Plaintiff and Class members rely on its acts of

 concealment and omissions and misrepresentations, so that Plaintiff and the Class would

 purchase the Products.



                                                   19
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 20 of 31 PageID: 64



         67.     Had Defendant disclosed all material information regarding the Products to

 Plaintiff and the Class, they would not have purchased the Products, or would have paid less for

 the Products.

         68.     The foregoing acts, omissions and practices proximately caused Plaintiff and the

 Class to suffer an ascertainable loss in the form of monetary damages, and they are entitled to

 recover such damages, together with appropriate penalties, including treble damages, attorneys’

 fees and costs of suit.

                                          COUNT II
                             BREACH OF EXPRESS WARRANTY
                                 (N.J. Stat. Ann. § 12A:2-313)
                              On Behalf Of The Nationwide Class

         69.     Plaintiff re-alleges and incorporates by reference the allegations contained in all

 preceding paragraphs as though set forth fully herein.

         70.     As an express warrantor, manufacturer and merchant, Defendant had certain

 obligations under N.J. Stat. Ann. § 12A:2-313 to conform the Products to the express warranties.

         71.     Plaintiff, and each member of the Class, formed a contract with Defendant at the

 time Plaintiff and the other Class members purchased the Products. The terms of the contract

 include the promises and affirmations of fact made by Defendant on the Products’ packaging and

 through marketing and advertising, as described above. This labeling, marketing and advertising

 constitute express warranties and became part of the basis of the bargain, and are part of the

 standardized contract between Plaintiff and the members of the Class, and Defendant.

         72.     Defendant purports, through its advertising, labeling, marketing and packaging, to

 create an express warranty that the Products were (are are) effective at providing the benefits

 represented therein.




                                                 20
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 21 of 31 PageID: 65



        73.     Plaintiff and the Class members performed all conditions precedent to

 Defendant’s liability under this contract when they purchased the Products.

        74.     Defendant breached express warranties about the Products and their qualities

 because Defendant’s statements about the Products were false and the Products do not conform

 to Defendant’s affirmations and promises described above. Plaintiff and the Class members

 would not have purchased the Products, or, at a minimum, would have paid less for the Products,

 had they known the true nature of the Products.

        75.     Defendant received timely notice regarding the problems at issue in this litigation,

 by letter in March 2018 to which it failed to respond, and, notwithstanding such notice, has failed

 and refused to offer an effective remedy.

        76.     As a result of Defendant’s breach of warranty, Plaintiff and Class members have

 been damaged in the amount of the purchase price of the Products.

                                    COUNT III
              BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                           (N.J. Stat. Ann. § 12A:2-314)
                         On Behalf Of the Nationwide Class

        77.     Plaintiff re-alleges and incorporates by reference the allegations contained in all

 preceding paragraphs as though set forth fully herein.

        78.     Defendant is and was, at all relevant times, a merchant with respect to the

 Products.

        79.     A warranty that the Products were in merchantable quality and condition is

 implied by law pursuant to N.J. Stat. Ann. § 12A:2-314.

        80.     Defendant impliedly warranted that the Products were of good and merchantable

 condition and quality – fit and safe for their ordinary intended use.




                                                   21
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 22 of 31 PageID: 66



        81.     The Products were defective at the time they left the possession of Defendant, as

 set forth above, and Defendant knew of this defect at the time these transactions occurred. Thus,

 the Products, when sold and at all times thereafter, were not in merchantable condition or quality

 and are not fit for their ordinary, intended purpose.

        82.     By virtue of the conduct described herein and throughout this Complaint,

 Defendant breached the implied warranty of merchantability.

        83.     Plaintiff and Class members have been damaged as a direct and proximate result

 of Defendant’s breach of the implied warranty.

        84.     Plaintiff and members of the Class have used the Products in a manner consistent

 with their intended use and performed each and every duty required under the terms of the

 warranties, except as may have been excused or prevented by the conduct of Defendant or by

 operation of law in light of Defendant’s conduct.

        85.     Defendant received timely notice regarding the problems at issue in this litigation,

 including by letter in March 2018, to which it failed to respond, and, notwithstanding such

 notice, failed and refused to offer an effective remedy.

        86.     As a direct and proximate result of Defendant’s breach of implied warranties,

 Plaintiff and the Class suffered damages.

                                         COUNT IV
                   UNTURE AND MISLEADING ADVERTISING UNDER
                            MASSACHUSETTS G.L. c. 266 §91
                    (Alternatively, On behalf of the Massachusetts Class)

        87.     Plaintiff re-alleges and incorporates by reference the allegations contained in all

 preceding paragraphs as though set forth fully herein.

        88.     Defendant’s labeling, advertising, marketing, and promotion of the Products are

 untrue, deceptive and misleading, in violation of G.L., c. 266, §91.


                                                  22
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 23 of 31 PageID: 67



        89.     At all times relevant, Defendant knew or, upon reasonable investigation, could

 have ascertained that its labeling, advertising, marketing, and promotion of its Products was

 untrue, deceptive, and misleading.

        90.     Defendant’s untrue, deceptive, and misleading labeling, advertising, marketing,

 and promotion of the Products is continuing as of the present date.

        91.     As a purchaser of the Products who was injured by Defendant’s false and

 misleading advertising (in that Plaintiff and other Class members purchased products that did not

 conform to the representations made about them by Defendant as set forth above), Plaintiff is

 entitled to and does bring this class action to seek all available remedies under G.L. c. 266, §91.

        92.     Plaintiff has suffered injury in fact as a result of Defendant’s conduct because he

 purchased the Products.

                                    COUNT V
  VIOLATION OF MASSACHUSETTS ALM GL Ch. 94 §§ 187 AND 190 AND 105 CMR
                                 590.001, ET SEQ.
               (Alternatively, On Behalf of the Massachusetts Class)

         93.    Plaintiff re-alleges and incorporates by reference the allegations contained in all

  preceding paragraphs as though set forth fully herein.

        94.     All containers of the Products are misbranded.

        95.     Massachusetts ALM GL Ch. 94 § 187 provides that: “Food shall be deemed to be

 misbranded: . . . If its labeling is false or misleading in any particular . . . If its container is so

 made, formed, colored or filled as to be misleading . . . If any word, statement or other

 information required by or under authority of this chapter to appear on the label or labeling is not

 prominently placed thereon with such conspicuousness, as compared with other words,

 statements, designs, or devices, in the labeling, and in such terms as to render it likely to be read

 and understood by the ordinary individual under customary conditions of purchase and use.”


                                                   23
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 24 of 31 PageID: 68



        96.      Massachusetts requires that all packaged food be labeled in compliance with

 applicable law, including all labeling requirements contained in 21 C.F.R. Part 101 - Food

 Labeling.     See 105 CMR 590.001; 105 CMR 590.004(B); Mass. Food Code § 3-

 201.11. Massachusetts does this “to safeguard public health and provide to consumers food that

 is safe, unadulterated, and honestly presented.” See 105 CMR 590.001; 105 CMR 590.002;

 Mass. Food Code § 3-101.11. Massachusetts mandates that “[f]ood shall be safe, unadulterated,

 and, as specified under [FC] § 3-601.12, honestly presented.” See Mass. Food Code § 3-101.11;

 105 CMR 590.001. Massachusetts Food Code § 3-601.12 provides that “[f]ood shall be offered

 for human consumption in a way that does not mislead or misinform the consumer. See Mass.

 Food Code § 3-601.12; 105 CMR 590.001.

        97.      All labeling of the containers of the Products are false and misleading.

        98.      All containers of the Products are made as to be misleading.

        99.      All containers of the Products are misbranded.

        100.     Massachusetts ALM GL Ch. 94 § 190 bars the manufacture, sale, delivery, or

 offer of delivery of misbranded food.

        101.     Plaintiff and the Massachusetts Class purchased misbranded containers of the

 Products.

        102.     Plaintiff and the Massachusetts Class members would not have purchased the

 Products had they been aware that they were misbranded.

        103.     Plaintiff and the Massachusetts Class members were harmed as a result of the

 purchase of the Products and are entitled to damages, including the amounts spent on the

 Products, as well as punitive damages.




                                                  24
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 25 of 31 PageID: 69



                                         COUNT VI
                            BREACH OF EXPRESS WARRANTY
                     (Alternatively, On Behalf of the Massachusetts Class)

        104.    Plaintiff re-alleges and incorporates by reference the allegations contained in all

 preceding paragraphs as though set forth fully herein.

        105.    Plaintiff and Class members formed a contract with Defendant at the time they

 purchased the Products. The terms of the contract included the promises and affirmations of fact

 made by Defendant on the Products’ packaging and through marketing and advertising, as

 described above. This labeling, marketing and advertising constitutes express warranties and

 became part of the basis of the bargain, and is part of the standardized contract between Plaintiff

 and the members of the Class and Defendant.

        106.    Defendant labeled, distributed, marketed, promoted, sold and otherwise released,

 into the stream of commerce, its Products as described herein, to consumers, including Plaintiff.

        107.    Defendant breached its express warranties about the Products because

 Defendant’s statements about the Products were false and the Products do not conform to

 Defendant’s affirmations and promises described above.

        108.    As a direct, foreseeable and proximate result of Defendant’s breaches of express

 warranties, Plaintiff and Class members suffered economic losses when Plaintiff and Class

 members purchased the Products in reasonable reliance upon the express warranties.

        109.    Plaintiff notified Defendant of this breach by mail in March of 2018, but

 Defendant failed to respond.

        110.    As a result of Defendant’s conduct, Plaintiff and members of the Class have been

 damaged.




                                                 25
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 26 of 31 PageID: 70



                                            COUNT VII
                               BREACH OF IMPLIED WARRANTY
                        (Alternatively, On Behalf of the Massachusetts Class)

        111.    Plaintiff re-alleges and incorporates by reference the allegations contained in all

 preceding paragraphs as though set forth fully herein.

        112.    Plaintiff asserts this cause of action on behalf of himself and the Class members.

        113.    The Products are goods and Defendant is a merchant with respect thereto, within

 the meaning of the Uniform Commercial Code, as adopted in Massachusetts.

        114.    Defendant developed, manufactured, distributed, marketed, advertised, and/or

 sold the Products directly to or for the purpose of their eventual sale to end users for

 consumption.

        115.    Defendant impliedly warranted to Plaintiff and Class members, prior to their

 purchase of the Products, that the Products were merchantable and reasonably fit for the

 purposes for which such products are used, and that the product be acceptable in trade for the

 product description.

        116.    Plaintiff and Class members relied on Defendant’s skill and judgment in selecting

 Defendant’s Products to purchase. Moreover, Plaintiff and Class members relied on statements

 made on Defendant’s packaging, containers, and/or labels, that the Products provide benefits

 such as anti-catabolic effects, muscle recovery, and muscle growth.

        117.    Defendant breached its duty by selling to Plaintiff and Class members Products

 that were not merchantable. In fact, the Products are unfit for their intended use and not of

 merchantable quality, in that they do not provide anticatabolic, muscle recovery, and muscle

 growth benefits.




                                                 26
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 27 of 31 PageID: 71



          118.    The Products are unfit for their ordinary purpose and of nonmerchantable quality

 because they do not conform to the promises and/or affirmations of fact found on the Products’

 containers or labels.

          119.    Defendant breached its implied warranties by including false promises or

 affirmations of fact on the Products’ labels and/or containers.

          120.    Plaintiff notified Defendant of this breach by mail in March of 2018, but

 Defendant failed to respond.

          121.    As a result of Defendant’s conduct, Plaintiff and members of the Class have been

 damaged.

                                          COUNT VIII
                 VIOLATION OF MASSACHUSETTS ALM GL Ch. 93A ET SEQ.
                      (Alternatively, On Behalf of the Massachusetts Class)

          122.    Plaintiff re-alleges and incorporates by reference the allegations contained in all

 preceding paragraphs as though set forth fully herein.

          123.    Defendant’s conduct constitutes unfair methods of competition and unfair and

 deceptive acts and practices in the conduct of a trade or commerce. Defendant’s conduct was

 consumer-oriented and this conduct had a broad impact on consumers at large.             Defendant

 engaged in false, misleading, and unlawful advertising, marketing, and labeling of the Products.

 Defendant’s manufacturing, distribution, and sale of the Products was similarly unlawful.

          124.    Defendant unlawfully sold the Products in Massachusetts during the past four

 years.

          125.    By advertising, marketing, distributing, and selling the mislabeled and

 misbranded Products to Plaintiff and other members of the Class who purchased the Products in

 Massachusetts, Defendant engaged in, and continues to engage in, unlawful and deceptive acts



                                                  27
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 28 of 31 PageID: 72



 and practices. Defendant’s misleading marketing, advertising, packaging, and labeling of the

 Products was (and is) likely to deceive reasonable consumers.

         126.    Plaintiff and other members of the Class who purchased the Products in

 Massachusetts were deceived.

         127.    Defendant has engaged in unlawful and deceptive business acts and practices.

         128.    Defendant and other members of the Class who purchased the Products in

 Massachusetts were injured by Defendant’s unlawful and deceptive acts and practices. Plaintiff

 and other members of the Class who purchased the Products in Massachusetts were also injured

 by Defendant’s use or employment of methods, acts, and practices declared to be unlawful by

 section two of Massachusetts ALM GL Ch. 93A and any rule or regulation issued thereunder.

 Defendant’s use or employment of such unfair and deceptive acts and practices has caused

 similar injury to numerous other persons similarly situated who Plaintiff will adequately and

 fairly represent.

         129.    Defendant’s fraud and deception caused Plaintiff and other members of the Class

 to purchase the Products that they otherwise would not have purchased had they known the true

 nature of these Products.

         130.    Plaintiff and other members of the Class who purchased the Products in

 Massachusetts were injured as a result of Defendant’s unlawful and deceptive acts and practices.

         131.    In violation of the labeling laws of the Commonwealth of Massachusetts and

 Massachusetts ALM GL ch. 93A, et seq., Defendant sold to Plaintiff and the members of the

 Class who purchased the Product in Massachusetts, Products that were misbranded.

         132.    Defendant’s violation of Massachusetts ALM GL Ch. 93A et seq. is ongoing.




                                                28
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 29 of 31 PageID: 73



        133.     As a direct and proximate cause of Defendant’s violation of Massachusetts ALM

 GL Ch. 93A et seq., Plaintiff and the members of the Class who purchased the Products in

 Massachusetts were injured when they paid good money for these misbranded Products.

 Plaintiff and the members of the Class who purchased the Products in Massachusetts have been

 damaged in an amount to be determined at trial.

        134.     In addition, Plaintiff and the members of the Class who purchased the Products in

 Massachusetts are entitled to the greater of their actual damages and the statutory amount of $25.

        135.     Pursuant to the requirements of M.G.L. 93A §2, at least 30 days prior to filing

 this Complaint, Plaintiff sent a Demand Letter to the Defendant describing the unfair practices

 alleged herein and the injury suffered by Plaintiff. Defendant declined to make a satisfactory

 settlement offer in response thereto.

        136.     Defendant failed to respond to this demand in any reasonable manner. Defendant

 continues to deny any wrongdoing and has refused to change its practices, to stop misbranding

 the Products and to cease manufacturing, advertising, selling, and delivering the misbranded

 Products in Massachusetts.

        137.     Defendant’s actions were knowing and willful and its failure to grant relief upon

 demand was made in bad faith, with knowledge or reason to know that the act or practice

 complained of violated said section two of Massachusetts ALM GL Ch. 93A.

        138.     Because Defendant’s violation of Massachusetts ALM GL Ch. 93A, et seq. was

 knowing and willful and Defendant’s failure to grant relief upon demand was made in bad faith

 with knowledge or reason to know that the act or practice complained of violated said section

 two of Massachusetts ALM GL Ch. 93A, Plaintiff and the members of the Class who purchased




                                                 29
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 30 of 31 PageID: 74



 the Products in Massachusetts are entitled to recover not less than twice and not more than three

 times their actual damages and any applicable statutory penalties.

        139.    Plaintiff and the members of the Class are also entitled to attorneys’ fees and

 expenses.

                                     PRAYER FOR RELIEF

        140.    WHEREFORE, Plaintiff prays that this case be certified and maintained as a class

 action and for a judgment to be entered upon Defendant as follows:

                   A. Appointing Plaintiff as the representatives of the Class and his counsel as

                       Class counsel;

                   B. For economic and compensatory damages on behalf of Plaintiff and all

                       Class members;

                   C. For ascertainable loss and actual damages sustained;

                   D. For treble damages pursuant to law, and all other actual, general, special,

                       incidental, statutory, punitive, and consequential damages to which

                       Plaintiff and Class members are entitled;

                   E. For reasonable attorneys’ fees, reimbursement of all costs for the

                       prosecution of this action, and pre-judgment and post-judgment interest;

                       and

                   F. For such other and further relief this Court deems just and appropriate.

                                  DEMAND FOR JURY TRIAL

        Plaintiff respectfully demands a trial by jury on all issues within the instant so triable.




                                                  30
Case 2:18-cv-11480-MCA-JAD Document 10 Filed 10/09/18 Page 31 of 31 PageID: 75



 Dated: October 9, 2018                        SHEPHERD, FINKELMAN,
                                               MILLER & SHAH, LLP

                                               By: /s/ James C. Shah
                                               James C. Shah
                                               475 White Horse Pike
                                               Collingswood, NJ 08107
                                               Telephone: (856) 858-1770
                                               Email: jshah@sfmslaw.com

                                               Michael Weinkowitz
                                               Charles E. Schaffer
                                               LEVIN SEDRAN & BERMAN, LLP
                                               510 Walnut Street, Suite 500
                                               Philadelphia, PA 19106
                                               Telephone: (215) 592-1500
                                               Email: mweinkowitz@lfsblaw.com
                                                      cschaffer@lfsblaw.com

                                               Nick Suciu III
                                               BARBAT, MANSOUR & SUCIU PLLC
                                               1644 Bracken Road
                                               Bloomfield Hills, MI 48302
                                               Telephone: (313) 303-3472
                                               Email: nicksuciu@bmslawyers.com

                                               Charles J. LaDuca
                                               Beatrice Yakubu
                                               CUNEO GILBERT & LADUCA, LLP
                                               4725 Wisconsin Avenue NW
                                               Suite 200
                                               Washington, D.C. 20016
                                               Telephone: (202) 789-3960
                                               Email: charles@cuneolaw.com
                                                      byakubu@cuneolaw.com

                                               Erica C. Mirabella
                                               MIRABELLA LAW, LLC
                                               132 Boylston Street, 5th Floor
                                               Boston, MA 02116
                                               Telephone: (617) 580-8270
                                               Email: erica@mirabellaLLC.com

                                               Counsel for Plaintiff
                                               and the Proposed Putative Classes



                                      31
